 Case 8:19-cv-01421-WFJ-AAS Document 1 Filed 06/12/19 Page 1 of 10 PageID 1



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

SHANE EMORY,

         Plaintiff,                                    Case No.:

v.

FREIGHTCENTER INC.,

         Defendant.



                      COMPLAINT & DEMAND FOR JURY TRIAL


        Plaintiff, SHANE EMORY, brings this lawsuit against the above captioned

Defendant, FREIGHTCENTER INC. for violations of the Fair Labor Standards Act, 29

U.S.C. § 201 et. seq. (the “FLSA”) for failure to pay overtime compensation for all hours

worked over forty hours in each work week, and underpayment of overtime

compensation.

                                      Introduction

     1. As explained herein, an employer violates the FLSA when it does not pay

overtime compensation to any employee who is non-exempt, or underpays an employee

less than the required premium for all overtime hours worked over 40 in each

workweek.

     2. It is well settled that employees are presumed to be non-exempt; that is, that they

are entitled to overtime at the rate of time and one half their regular hourly rate for

hours worked after 40 each week. Ale v. Tennessee Valley Authority, 269 F.3d 680, 683

(6th Cir. 2001).


                                        Page 1 of 10
 Case 8:19-cv-01421-WFJ-AAS Document 1 Filed 06/12/19 Page 2 of 10 PageID 2



   3. There is no exemption found in the FLSA applicable in this case, but to the extent

one is asserted by the Defendant, it “must establish [it through clear and affirmative

evidence that the employee meets every requirement of an exemption.” Ale v. Tennessee

Valley Authority, 269 F.3d 680, 683 (6th Cir. 2001).

   4. Plaintiff was at all times relevant treated by the Defendant as a Non-Exempt

employee under the FLSA; meaning they treated him as entitled to overtime wages.

   5. Plaintiff regularly worked in excess of 40 hours per week and was not paid an

overtime premium for all of the overtime hours worked. He has suffered damages as a

consequence.

                                          The Parties

   6. Plaintiff is a Florida resident who began working for Defendant within the

meaning of the FLSA from July 2018 through April, 2019.

   7. Defendant, FREIGHTCENTER INC. is a Florida, FOR PROFIT corporation, with

a principal address of 34125 US HIGHWAY 19 N, Suite #300, Palm Harbor, FL 34689.

   8. Defendant identifies its registered agent as Matthew Brosious, and Defendant

may be served at the Corporate address, which is also the address for service of

legal papers for its registered agent.

                                         Jurisdiction

   9. The Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331

and § 1337 and 29 U.S.C. § 216(b) because this action involves a federal question under

the Fair Labor Standards Act

   10. This Court has personal jurisdiction over Defendant because it is a company

organized under the laws of Florida, and also operates continuous business inside the

State of Florida.

                                         Page 2 of 10
 Case 8:19-cv-01421-WFJ-AAS Document 1 Filed 06/12/19 Page 3 of 10 PageID 3



   11. Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b) because the

acts complained of by Plaintiff occurred in the Middle District of Florida, specifically

in Palm Harbor, Florida.

                                  Plaintiff’s Job

   12. Plaintiff worked as an inside sales representative for Defendant, under the title of

Truckload Sales Representative.

   13. Defendant is a company engaged in interstate commerce arranging for shipment

and transportation of products and goods for businesses and corporations.

   14. Plaintiff’s job duties included sales related work and arrangement of

transportation of freight.

   15. Plaintiff did not manage or supervise other employees.

   16. From the beginning, Plaintiff was encouraged and pressured to work as many

hours as necessary to make sales and increase revenue for Defendant, and to do what

was necessary to satisfy customers.

   17. Working overtime hours was necessary component of the Truckload sales

representative positions, and necessary for Plaintiff to complete his job duties and meet

expected sales quotas and goals set by Defendant.

   18. Plaintiff began his employment with Defendant in July 2018, and worked until

April, 2019.

   19. Plaintiff was paid on an hourly pay basis plus he was entitled to received weekly

commissions on sales made.

   20. Throughout Plaintiff’s employment, Plaintiff regularly worked in excess of 40

hours each week, and was paid a premium for most of these hours until on or about



                                       Page 3 of 10
 Case 8:19-cv-01421-WFJ-AAS Document 1 Filed 06/12/19 Page 4 of 10 PageID 4



January 15, 2019 when Defendant instituted a policy which prevented Plaintiff from

logging in all his work hours.

   21. Evidence reflecting the much of the number of overtime hours worked by

Plaintiff, as well as the applicable compensation rates, is in the possession of the

Defendant up through December 2018.

   22. Defendant’s payroll records demonstrate the Plaintiff was incorrectly paid only

paid time and one half is base hourly rate, and not time and one half his regular rate of

pay; in other words, Defendant willfully refused and failed to include the commissions

earned each week in the regular rate of pay determination.

   23. Plaintiff brought this underpayment to the attention of Defendant on or about

May, 2019, however Defendant has refused to respond and the wages owed remain

outstanding.

   24. Additional records of Defendant may substantiate work performed by the

Plaintiff in excess of 40 hours in a workweek after December 2018.

   25. However, these records are not entirely accurate because Defendant failed to

record and track any of actual the hours the Plaintiff worked.

   26. If these records are unavailable or unreliable, Plaintiff may establish the hours

she worked solely by her testimony, and the burden of overcoming such testimony

shifts to the employer. See Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680 (1946).

   27. Indeed, Section 211(c) of the FLSA requires employers to “make, keep and

preserve records” of employees’ “wages, hours, and other conditions and practices of

employment.” Id.; 29 C.F.R. § 516(1). Although there is no private cause of action

against an employer for noncompliance with recordkeeping obligations, improper

recordkeeping practices may have a significant evidentiary impact in FLSA cases. Where

                                       Page 4 of 10
 Case 8:19-cv-01421-WFJ-AAS Document 1 Filed 06/12/19 Page 5 of 10 PageID 5



an employer has not kept adequate records of wages and hours, employees generally

may not be denied recovery of back wages on the ground that the precise extent of their

uncompensated work cannot be proved. Dole v. Alamo Foundation, 915 F.2d 349, 351

(8th Cir. 1990). Instead, the employees “are to be awarded compensation on the most

accurate basis possible.” Id. (citing Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680,

687-88 (1946)). The plaintiff may establish “a just and reasonable inference” as to the

uncompensated work performed. Anderson, 328 U.S. at 687-88 This can be done by a

plaintiff’s own testimony as to their regular work habits. Once the plaintiff has offered

testimony or evince of uncompensated labor, “the burden then shifts to the employer to

come forward with evidence of the precise amount of work performed or with evidence

to negative the reasonableness of the inference to be drawn from the employee's

evidence.” Id.

                      Defendants Bad Faith in Stealing Wages

   28. Defendant’s failure to pay overtime compensation at time and one half the

regular rate of pay, and intentionally excluding commissions in the regular rate was a

knowing and willful violation of the FLSA, or alternatively at a minimum, demonstrated

a reckless disregard for the requirements of the FLSA.

   29. Defendant knew that the position or job of the Truckload sales representative

required Plaintiff to work more than 40 hours routinely to meet customer needs, meet

production goals or quotas, and to meet all company expections.

   30. Plaintiff was required to handle customer related questions and issues when he

was not at the office on the clock, but, effective January 15, 2019, Defendant announced

that it would no longer pay Plaintiff for all these necessary work hours.



                                       Page 5 of 10
 Case 8:19-cv-01421-WFJ-AAS Document 1 Filed 06/12/19 Page 6 of 10 PageID 6



   31. Plaintiff was thus forced to and permitted to suffer to work off the clock and

without being paid a premium for all the work hours; if he failed to perform this

additional work he would have been subject to discipline, and customers would have

been upset and sales would have been lost or freight would have been mishandled

causing harm to Defendant.

   32. Plaintiff was required to use his cell phone and respond to emails outside of

regular work hours when customers had issues and sales communications were

required.

   33. Thus, effective January 2019, Defendant instituted a De Facto policy of sales

representatives being told that they only would pay for work hours at the office, and in

the evenings or on weekends.

   34. Defendant was aware of the FLSA overtime wage requirements and that it was

subject to the FLSA.

   35. Defendant mislead and misinformed Plaintiff on the correct overtime wages he

was entitled to, and thus he was unaware the overtime wages that Defendant did pay to

him were incorrect and were underpaid.

   36. Upon information and belief, Defendant did not check with legal counsel to

determine whether their pay practices were in compliance with the Fair Labor

Standards Act.

   37. Upon information and belief, Defendant did not check with the Department of

Labor to determine whether their pay practices were in compliance with the Fair Labor

Standards Act.

   38. Accordingly, Plaintiff is entitled to recover all underpaid overtime wages due

from overtime hours worked for which compensation was paid, plus payment of all off

                                      Page 6 of 10
 Case 8:19-cv-01421-WFJ-AAS Document 1 Filed 06/12/19 Page 7 of 10 PageID 7



the clock work overtime hours incurred, plus an equal sim in liquidated damages,

and attorneys’ fees.

      39. Defendant has not made a good faith effort to comply with the FLSA with respect

to its compensation of Plaintiff.

                                 Coverage under the FLSA

40.      Defendant qualifies for and are subject to both traditional and enterprise coverage

under the FLSA for all the relevant time periods contained in this Complaint.

Said differently, Defendant is subject to the FLSA.

41.      During the times relevant to this Complaint, Defendant employed more than two

employees and has generated more than $500,000 in revenues in each of the three years

that precede the filing of the action.

42.      Plaintiff’s work also involved interstate commerce, moving goods interstate and even

internationally.

43.      At all relevant times Defendant have been and continues to be an employer

engaged in interstate commerce and/or the production of goods for commerce, within the

meaning of FLSA 29 U.S.C. §§ 206(a) and 207(a).

44.      Defendant employed Plaintiff as an employee within the meaning of the FLSA § 203.




                                         COUNT 1
                               Overtime Due Under the FLSA
                                      29 U.S.C. § 207
                                  (As to All Defendants)

45. Plaintiff re-alleges paragraphs 1-45 as if fully set forth in this Count.




                                           Page 7 of 10
 Case 8:19-cv-01421-WFJ-AAS Document 1 Filed 06/12/19 Page 8 of 10 PageID 8



   46. Plaintiff brings this Complaint for violations of the FLSA to recover unpaid wages

in violation of the overtime pay requirements, liquidated damages, interest,

and reasonable attorneys’ fees and costs of this action.

   47. At all relevant times, Defendant employed Plaintiff within the meaning of the

FLSA. Further, Defendant knew of some or all of the hours Plaintiff worked, and

was aware that he was working overtime hours routinely.

   48. As started herein, Plaintiff was entitled to overtime compensation at a rate no less

than time and a half (1.5) his regular rate of pay for hours he worked beyond 40 in

any given workweek; and that the regular rate of pay pursuant to the FLSA required

that commissions be included in the calculation.

   49. Plaintiff routinely worked more than 40 hours per week throughout his

employment, and Defendant was aware that working more than 40 hours, and handling

calls and emails outside the standard work schedule was a necessary component of the

sales position.

   50. Defendant did not pay Plaintiff for all overtime hours worked over forty in each

given workweek, as effective January 15, 2019 Defendant refused to compensate

Plaintiff for all work hours but permitted Plaintiff to suffer to work off the clock for these

necessary work hours.

   51. Defendant’s failure to pay Plaintiff overtime compensation at any rate, including,

the default rate of time and a half (1.5) his regular rate of pay for all hours over forty (40)

in a given workweek is a violation of the FLSA, in particular 29 U.S.C. § 207.

   52. Similarly, Defendant’s willful refusal to include commissions in the regular rate

calculation resulted in Plaintiff being underpaid overtime wages throughout his

employment.


                                        Page 8 of 10
 Case 8:19-cv-01421-WFJ-AAS Document 1 Filed 06/12/19 Page 9 of 10 PageID 9



   53. The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

within the meaning of 29 U.S.C. § 255(a).

   54. Due to Defendant’s’ FLSA violations, Plaintiff has suffered damages and is

entitled to recover from Defendant the underpaid and unpaid overtime compensation

owed, and an additional equal sum as liquidated damages, prejudgment interest,

reasonable attorneys’ fees, and costs and expenses of this action, pursuant to 29

U.S.C. §216(b).


                                PRAYER FOR RELIEF

   55. WHEREFORE, Plaintiff prays for the following relief:

             a. A judgment in the Plaintiff’s favor and against the Defendant for

                  violating the FLSA;

             b. That the Court finds the Defendant has violated the overtime

                  compensation provisions of the FLSA and that the Court finds that

                  Defendant’s violation of the FLSA was and is willful, without good

                  faith basis, and with reckless disregard for the law;

              c. That the Court award Plaintiff overtime compensation for all the

                  previous hours worked over forty (40) hours in any given workweek at

                  rates of one and one-half times (1.5) his regular rate of pay, plus an

                  equal sum in liquidated damages; in addition to attorneys’ fees and

                  costs under § 216 of the FLSA;




                                        Page 9 of 10
Case 8:19-cv-01421-WFJ-AAS Document 1 Filed 06/12/19 Page 10 of 10 PageID 10



                                   JURY DEMAND

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff

demands a trial by jury on all questions of fact raised by this Complaint and on all other

issues so triable.


Respectfully submitted this 12th day of June, 2019 by:



                                         /s/Mitchell L. Feldman                .
                                         Mitchell L. Feldman, Esquire
                                         FBN: 080349
                                         Feldman Legal Group
                                         6940 W. Linebaugh Avenue, #101
                                         Tampa, FL 33625
                                         T: 813 639-9366
                                         F: 813 639 9376
                                         Email: mlf@feldmanlegal.us
                                         Secondary: mhockensmith@feldmanlegal.us
                                         Attorney for Plaintiff




                                      Page 10 of 10
